[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-10560            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           JUNE 28, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                                D.C. Docket No. 8:09-cv-00458-AEP

ERIC BEEDERS,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                           versus

GULF COAST COLLECTION BUREAU, INC.,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellee,

ROY DILLARD,

llllllllllllllllllllllllllllllllllllllll                         Defendant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 28, 2011)

Before BARKETT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Eric Beeders appeals from an adverse final judgment, entered after a bench

trial, on his complaint against Gulf Coast Collection Bureau, Inc. (“Gulf Coast”),

alleging violations of the Fair Debt Collection Practices Act, (FDCPA), Title 15

U.S.C. § 1692, and the Florida Consumer Collection Practices Act (FCCPA),

Florida Statutes Chapter 559. The alleged violations related to separate telephone

calls that Gulf Coast made to Beeders in an attempt to collect a debt. Each of the

telephone calls utilized the identical or nearly identical voice mail message, the

content of which is not a matter of factual dispute. The transcribed message stated

as follows:

      This message is intended for Eric H. Beeders. If you are not Eric H.
      Beeders please hang up or disconnect. If you are Eric H. Beeders
      please continue to listen to this message. By continuing to listen to
      this message you acknowledge that you are Eric H. Beeders. Please
      return this call to Roy Dillard from Gulf Coast Collection Bureau.
      Please call 877-827-4820 and ask for file number G31852.

On appeal, Beeders argues that this message failed to comply with the applicable

consumer protection regulations because it did not adequately satisfy the

disclosure requirement in that it did not identify the nature of the calling

company’s business, the fact that the caller was a debt collector, and the fact that

the call was being made with respect to collection of a debt.

      We find no clear error in the district court’s determination that, taking this



                                           2
message as a whole, even an unsophisticated consumer would not be misled as to

the purpose of this call, as the message identified the name of the caller, which

includes the term “Collection Bureau,” and specifically referenced a personal file

number. Accordingly, we find no reversible error in the district court’s conclusion

that Gulf Coast satisfied the disclosure requirements of the FDCPA.1

       AFFIRMED.




       1
           Because we find no error in the district court’s determination that Gulf Coast satisfied
the disclosure requirements of the FDCPA, we need not address Beeders’ argument that the
failure to comply with these requirements constitutes a per se violation of the FCCPA.
Accordingly, we also affirm the district court’s grant of summary judgment to Gulf Coast on
Beeders’ claims for violation of the FCCPA.

                                                  3